ACCEPTED
                                                                                        01-15-00341-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   8/25/2015 1:56:56 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                           No. 01-15-00341-CV

                                  IN THE
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                       FIRST COURT OF APPEALS                       HOUSTON, TEXAS
                                                                8/25/2015 1:56:56 PM
                              Houston, Texas
                                                                CHRISTOPHER A. PRINE
                                                                        Clerk


           ELIZABETH A. LOUSTEAU AND BRETT CLANTON

                          Defendants/Appellants,

                                     v.

              JAIME L. NORIEGA AND SONIA A. NORIEGA

                            Plaintiffs/Appellees.



                Appeal from the 151st Judicial District Court
                           Harris County, Texas
                             No. 2013-35448


APPELLANTS' MOTION TO EXPEDITE RULING ON NOTICE OF DISMISSAL AND
                    MOTION TO CONSOLIDATE


                                  Marianne G. Robak, TBA 24048508
                                  Email: mgrobak@law-crg.com
                                  1770 St. James Place, Suite 150
                                  CERSONSKY, ROSEN & GARCIA, P.C.
                                  Houston, Texas 77056
                                  Tel: (713) 600-8500; FAX (713) 600-8585
                                  ATTORNEYS FOR APPELLANTS,
                                  ELIZABETH A. LOUSTEAU AND BRETT
                                  CLANTON.
       Appellants are awaiting rulings on two matters: (1) The Court's Notice of Intent to

Dismiss; and (2) Appellants' Motion to Consolidate. The Motion to Consolidate was filed on July

10, 2015 and was not opposed. Appellants' Response to the Court' Notice of Intent to Dismiss

was filed on July 27, 2015. No response in opposition to Appellants' Response was filed by

Appellees. The Court has made no rulings on either motion. Appellants need rulings on these

motions before they can file their brief because they need guidance from the Court on how to

style the briefs if consolidated, how to reference the clerk's records if consolidated, and whether

to include arguments relating to cause number 01-15-00254-CV in the appeal to be filed in this

matter. The due date for the appeal in both this case and cause number 01-15-0254-CV are due

August 27, 2015. If this Motion is not granted, Appellants will need to file an additional

extension, as the briefs should not be filed without a ruling on these two material matters.

Therefore, Appellants respectfully request that the rulings on both motions be expedited and

ruled on before the August 27, 2015 deadline for filing the Appellants' Brief.

                                             Respectfully submitted,

                                             /s/ Marianne G. Robak
                                             Marianne G. Robak, TBA No. 24048508


                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing instrument was forwarded to
all counsel of record on this 25nd day of August, 2015, as follows:
Via electronic filing manager
Sarahjane “SJ” Davidson Swanson
Swanson Law Firm, PLLC
310 Main, Ste. 201
Houston, TX 77056


                                                     /s/ Marianne G. Robak
                                                     Marianne G. Robak